                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:16CR361

       vs.
                                                      MEMORANDUM AND ORDER
VICTOR SALAZAR,

                     Defendant.


       This matter is before the Court on the Defendant’s “Motion of Appointment of

counsel in Light of the Retroactive Holding in United States v. Davis, 903 F.3d 483 (C.A.

5-Tex.2018) S.CT. 782, 2019 WL 98544,” ECF No. 179. The Defendant asks the Court

to appoint counsel to determine whether the Defendant may be eligible for a sentence

reduction pursuant to the Supreme Court’s decision in United States v. Davis, 139 S. Ct.

2319 (2019).

                                  FACTUAL BACKGROUND

       The Defendant Victor Salazar entered a plea of guilty to Counts I, II, and IX of the

Superseding Indictment, charging him with Conspiracy to Distribute 50 grams or more

of actual methamphetamine (Count I), Illegal Alien in Possession of a Firearm (Count II)

and Distribution of Cocaine (Count IX). He was sentenced on July 10, 2017, to a term

of 120 months incarceration on Count I, and 108 months on Counts II and IX, all

concurrent, followed by five years of supervised release on Count I, one year on Count

II, and three years on Count IX, all concurrent. He did not file an appeal.

                                      DISCUSSION

       As amended by the Antiterrorism and Effective Death Penalty Act of 1996

("AEDPA"), 28 U.S.C. § 2255 imposes a one-year statute of limitations on § 2255

motions, stating in pertinent part:
                A 1-year period of limitation shall apply to a motion under this
         section. The limitation period shall run from the latest of–

                (1)     the date on which the judgment of conviction becomes final;
         2255
               (2)    the date on which the impediment to making a motion
         created by governmental action in violation of the Constitution or laws of
         the United States is removed, if the movant was prevented from making a
         motion by such governmental action;

               (3)   the date on which the right asserted was initially recognized
         by the Supreme Court, if that right has been newly recognized by the
         Supreme Court and made retroactively applicable to cases on collateral
         review; or

                (4)  the date on which the facts supporting the claim or claims
         presented could have been discovered through the exercise of due
         diligence.

28 U.S.C. § 2255(f)(1)-(4).

         In Davis, decided June 24, 2019, the Supreme Court held the residual clause of

18 U.S.C. § 924(c), defining a “crime of violence” in § 924(c)(3)(B), is unconstitutionally

vague.     Whether or not the Davis decision may be applied retroactively, it has no

application to the Defendant’s conviction and sentence.          The Defendant was not

charged, convicted, or sentenced for possession of a firearm in furtherance of a crime of

violence. He was charged, convicted, and sentenced, on Count II of the Superseding

Indictment, with being an illegal alien in possession of a firearm. That charge was not

vague, and nothing in the Davis decision has any impact on the constitutionality of the

Defendant’s sentence.

         Accordingly,

         IT IS ORDERED:




                                              2
1.    The Defendant’s “Motion of Appointment of counsel in Light of the

      Retroactive Holding in United States v. Davis, 903 F.3d 483 (C.A. 5-

      Tex.2018) S.CT. 782, 2019 WL 98544,” ECF No. 179, is denied; and

2.    The Clerk will mail a copy of this Memorandum and Order to the

      Defendant as this last known address.

Dated this 1st day of August 2019.

                                         BY THE COURT:
                                         s/Laurie Smith Camp
                                         Senior United States District Judge




                                     3
